Citation Nr: 0802392	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of traumatic brain injury, including memory 
loss, alteration of speech, and sense of smell.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1981 to 
May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for brain 
trauma with headaches and residuals affecting short-term 
memory, word recall, speech, and smell, assigning a 10 
percent evaluation effective May 16, 2002.  The claims file 
subsequently was transferred to the RO in Nashville, 
Tennessee.  In December 2007, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  A transcript of the hearing is of record.

The RO separately granted service connection for ocular 
migraine headaches secondary to brain trauma in August 2005.  
That issue is not on appeal.

The issue on appeal has been recharacterized as indicated on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially testified in the December 2007 
hearing that the residuals of his traumatic brain injury had 
worsened since he was last examined by VA.  He stated that 
his short-term memory loss was definitely a problem.  He also 
indicated that he could not recognize smells and had problems 
with taste.  His wife testified that if he was telling you a 
story you could not interrupt him or he would get off track 
and have to start all over again.  She also mentioned that he 
had difficulty sleeping, sometimes staying up for hours at a 
time.  The veteran stated that when he had to take a test he 
could not remember the information even though he had 
memorized the answers and that he had a hard time 
concentrating.  He also indicated that he had a hard time 
finding employment and had not worked full-time since his 
head injury in 2000.  The record demonstrates that the 
veteran was last evaluated for his traumatic brain injury 
residuals in 2003 VA examinations.  When it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, another 
examination should be scheduled to determine whether the 
present level of his residuals of traumatic brain injury has 
increased since the 2003 VA examinations.  38 C.F.R. 
§ 3.159(c).  The examiner should consider the overall picture 
of the veteran's impairment, including any psychological 
and/or physical/neurological manifestations due to the 
traumatic brain injury.  

The RO also should determine whether referral for 
consideration for an extra-schedular evaluation is warranted 
under 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
psychiatric and neurological examinations 
to determine the present severity of the 
veteran's residuals of traumatic brain 
injury.  If possible, a physician 
specializing in traumatic brain injuries 
should conduct the evaluations.  

(a)  On psychiatric examination, the 
examiner should do the following:

i.  State whether the veteran has 
occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks, (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

ii.  State whether the veteran has 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

iii.  Assess the veteran's current Global 
Assessment of Function (GAF) score and 
resolve any significant discrepancy 
between his GAF score and the other 
findings on the mental status examination.

The examiner must review the claims folder 
in conjunction with the examination and 
provide a detailed rationale for all 
medical opinions.

(b)  On neurological examination, the 
examiner should determine whether the 
veteran has any multi-infarct dementia 
associated with the brain trauma or any 
purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc, following trauma to 
the brain.

The examiner must review the claims folder 
in conjunction with the examination and 
provide a detailed rationale for all 
medical opinions.

2.  Consider submission for an extra-
schedular evaluation under 38 C.F.R. 
§ 3.321(b), to include a full statement as 
to the veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue.  Actions taken thereafter should 
proceed in accordance with the directives 
of the Under Secretary for Benefits or 
Director, Compensation and Pension 
Service.

3.  If necessary, any additional 
development deemed appropriate should then 
be accomplished, following which, the 
claim should be readjudicated.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC), to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



